695 S.E.2d 103 (2010)
STATE
v.
Corey Eugene MOORE.
No. 14P10.
Supreme Court of North Carolina.
March 11, 2010.
Robert W. Ewing, Jr., Clemmons, for Corey Eugene Moore.
E. Michael Heavner, Assistant Attorney General, for State of NC.
The following order has been entered on the motion filed on the 22nd of January 2010 by State of NC to strike material outside the record from defendant's petition for discretionary review:
"Motion Allowed by order of the Court in conference this the 11th of March 2010."